Title: From George Washington to Timothy Pickering, 25 June 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dr Sir,
                            New Windsor June 25th 81
                        
                        One of my own Horses which I sent from Camp to be wintered—together with the Horses which usually carried my
                            Canteens & Portmanteaus, I am informed are dead. These losses will occasion a call upon you for four, wch I should
                            be glad to receive as soon as convenient.
                        If there is a number to choose out of, two may be natural pacers (Horses or mares) the Canteens going easier
                            on them—one of the other two is only to go the length of Phila. with Mrs Washington—one of whose Carriage Horses is, I
                            fear, too lame to perform the Journey. To supply his place, a bay—tolerably likely—and used to drawing would be
                            prefered—If I could get this Horse to day so as to enable Mrs Washington to leave this in the morning I could wait a few
                            days for the others. I am Sir Yr Most Obt Sert
                        
                            Go: Washington
                        
                    